People v Perez (2017 NY Slip Op 00127)





People v Perez


2017 NY Slip Op 00127


Decided on January 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2017

Andrias, J.P., Moskowitz, Kapnick, Webber, Kahn, JJ.


2709 5449/12

[*1]The People of the State of New York, Respondent,
vJuan Perez, also known as Jose Solano, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered June 4, 2014, convicting defendant, upon his guilty plea, of assault in the second degree, and sentencing him, as a second felony offender, to a term of three years, unanimously reversed, on the law, the plea vacated, and the matter remanded to Supreme Court for further proceedings.
Defendant entered his guilty plea in consideration of a promise that he would receive a sentence to run concurrently with the sentences imposed for his Kings County convictions. As the People concede, since that conviction has been reversed on appeal, defendant is entitled to withdraw his plea (People v Fuggazzatto , 62 NY2d 862 [1984]).
This determination renders academic defendant's remaining challenges to his guilty plea.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2017
CLERK